    Case 2:19-cv-05019-ODW-KS Document 74 Filed 06/30/21 Page 1 of 1 Page ID #:3177




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER:
       Relevant Group, LLC et al ,
                                                                            2:19-cv-05019-ODW-KS
                                              Plaintiff(s)
                              v.

        Nourmand et al,
                                                              MOTION RE: INFORMAL DISCOVERY DISPUTE
                                            Defendant(s)



The parties have requested an informal discovery conference with Magistrate Judge Karen L. Stevenson
Counsel for each party has submitted their respective positions and the issue will be adjudicated in accordance
with the Magistrate Judge's procedures.
The telephonic discovery conference is scheduled for June 30, 2021 at 10:00 a.m. The call-in information has been
provided to the participating parties by email.



 Dated:          June 30, 2021                                      By:            G. Roberson
                                                                                   Deputy Clerk




CV-19 (07/18)                        MOTION RE: INFORMAL DISCOVERY DISPUTE                             Page 1 of 1
